LETTS, Judge.
We withdraw our prior opinion, issued on December 28, 1990, and substitute the following:
The trial judge adjudicated the defendant guilty of a third degree felony DUI pursuant to sections 316.193(1) and (2)(b), Florida Statutes (1989). We reverse.
The three previous DUI convictions were not specifically alleged in the information and only the applicable statutory sections were alleged. In our initial opinion, we deemed the cite to the statute sufficient under Pritchard v. State, 528 So.2d 1272 (Fla. 1st DCA 1988), and State v. Phillips, 463 So.2d 1136 (Fla.1985). However, the Supreme Court has now ruled that “the state must allege the specific, prior DUI convictions in the charging document.” State v. Rodriguez, 16 F.L.W. S32, 34 (Fla. Jan. 3, 1991).
We reverse and direct the trial court to enter an adjudication of first offense DUI and to resentence the defendant, accordingly-
REVERSED AND REMANDED.
ANSTEAD and WARNER, JJ., concur.